Citation Nr: 1010228	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-41 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected bacterial streptococcus viridans endocarditis, 
status post mitral valve and aortic valve replacement, 
evaluated as 30 percent disabling prior to October 18, 2005, 
and as 60 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1997 to November 
2002.
  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In February 2008, the Board remanded 
the claim for additional development.  

In September 2007, the Veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to October 18, 2005, the Veteran's service-
connected bacterial streptococcus viridans endocarditis, 
status post mitral valve and aortic valve replacement, is 
shown to have been manifested by complaints of left arm and 
chest pain, and the need for anticoagulation therapy; but not 
more than one episode of acute congestive heart failure in 
the past year, a workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

2.  As of October 18, 2005, the Veteran's service-connected 
bacterial streptococcus viridans endocarditis, status post 
mitral valve and aortic valve replacement, is shown to have 
been manifested by complaints of palpitations, and left arm 
and chest pain, and the need for anticoagulation therapy, but 
not chronic congestive heart failure, a workload of 3 METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.   


CONCLUSIONS OF LAW

1.  Prior to October 18, 2005, the criteria for a rating in 
excess of 30 percent for service-connected bacterial 
streptococcus viridans endocarditis, status post mitral valve 
and aortic valve replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.104, Diagnostic Codes 7001-7016 (2009).  

2.  As of October 18, 2005, the criteria for a rating in 
excess of 60 percent for service-connected bacterial 
streptococcus viridans endocarditis, status post mitral valve 
and aortic valve replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.104, Diagnostic Codes 7001-7016 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
increased evaluation for service-connected bacterial 
streptococcus viridans endocarditis, status post mitral valve 
and aortic valve replacement, evaluated as 30 percent 
disabling prior to October 18, 2005, and as 60 percent 
disabling thereafter.  A review of the transcript of his 
hearing, held in September 2007, shows that he testified that 
he has left arm and chest pain, which impair his sleep to 
such an extent that he falls asleep at work, and that he has 
heart palpitations.  He further testified that he had 
recently been tested as a candidate for a Holter monitor.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports include 
a Physical Evaluation Board report, dated in August 2002, 
which shows that in April 2000, he sustained bacterial 
endocarditis requiring mitral valve and aortic valve 
replacement.  The report states that his recovery was 
"complicated, but complete," and that he was able to attain 
13+ METS aerobic activity.  The report further appears to 
indicate that he was determined to be unfit for duty, based, 
in part, on the lifelong need for anticoagulation treatment 
and continuous medication.  A VA pre-discharge examination 
report, dated in November 2002, indicates that the underlying 
examination was performed in October 2002 (i.e., prior to 
separation from service).  This report includes a diagnosis 
which notes heart disease, more likely than not due to acute 
bacterial endocarditis, and congestive heart failure 
resulting in aortic and mitral valve replacement, 
"recovering reasonably well" although he was on 
anticoagulants, and that he had an estimated METS range of 4 
to 6.  An associated echocardiogram, dated in November 11, 
2002, contains impressions noting a well-seated bileaflet 
mechanical aortic and mitral valves which appear to be 
functioning normally, and mild left ventricular hypertrophy 
with normal systolic function and an ejection fraction of 60 
percent.  

In February 2003, the RO granted service connection for 
bacterial streptococcus viridans endocarditis, status post 
mitral valve and aortic valve replacement, evaluated as 30 
percent disabling, with an effective date for service 
connection (and the 30 percent rating) of November 27, 2002.  
The Veteran appealed the issue of entitlement to an increased 
initial evaluation.  In April 2007, the RO increased the 
Veteran's evaluation to 60 percent, with an effective date of 
October 18, 2005.  Since this increase did not constitute 
full grants of the benefits sought, the increased initial 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are assigned under the criteria set forth 
in Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Disabilities must be viewed historically and 
the disability must be described in terms of the person's 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher 
ratings are assigned if the disability more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

The RO has evaluated the disability in issue under 38 C.F.R. 
§ 4.104, Diagnostic Codes (DC's) 7001-7016.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to 
indicate that endocarditis is the service-connected disorder, 
and it is rated as if the residual condition is a heart valve 
replacement (prosthesis) under DC 7016.  

Under 38 C.F.R. § 4.104, DC 7016, a 30 percent rating is 
appropriate when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echo 
cardiogram, or X-ray.  

A 60 percent evaluation is warranted for where there is more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent evaluation is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).  

A.  Prior to October 18, 2005

Under the circumstances, the relevant time period is between 
November 27, 2002 and October 17, 2005.  

The evidence dated within this period includes VA progress 
notes, dated between 2003 and October 2005, which show that 
the Veteran received several treatments for complaints that 
included chest pain.  These reports indicate that he was on 
essentially ongoing AC (anticoagulation) therapy, to include 
Coumadin.  

A VA examination report, dated in June 2004, shows that the 
diagnosis notes bacterial endocarditis, status post mitral 
and aortic valve replacement, with no evidence of congestive 
failure, and a work capacity estimated at 12 METS.

A VA examination report, dated in September 2005, shows that 
the examiner noted that the Veteran reported that, "He is 
feeling fine," although he had some left arm and chest pain.  
The assessment notes that the Veteran's aortic and mitral 
valve replacements were functioning well, that there were no 
recurrent symptoms of endocarditis, and that the Veteran was 
adequately anticoagulated on Coumadin.  His current work 
capacity estimated at 10 METS.  The examiner stated that his 
arm and chest pain was non-cardiac in origin.  Citing June 
2004 VA ECG (electrocardiogram) report (which was 
characterized as normal at the time).  

A VA hypertension examination report, dated in September 
2005, notes that the Veteran reported having three types of 
chest pain, to include "heartburn," and that he was taking 
Coumadin.  The diagnosis notes that there were no current CHF 
(congestive heart failure) symptoms, and that his prosthetic 
valves were functioning without signs of perivalvular leak or 
dysfunction.  

The Board finds that a rating in excess of 30 percent is not 
warranted under DC 7016.  The evidence does not show that he 
has more than one episode a year of acute congestive heart 
failure or; a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7016.  
Throughout the appeals process, the medical evidence shows 
that there is no evidence of congestive heart failure, that 
the Veteran's METs are no less than 10, and there are no 
ejection fraction findings of record.  Accordingly, the 
criteria for an initial rating in excess of 30 percent for 
service-connected bacterial streptococcus viridans 
endocarditis, status post mitral valve and aortic valve 
replacement, under DC 7016 are not shown to have been met, 
and the claim must be denied.  

B.  As of October 18, 2005

The medical evidence includes a VA echocardiogram report, 
dated October 18, 2005, which shows that the Veteran was 
noted to have well-seated mechanical aortic and mitral valve 
prosthesis with functioning within the normal range, and mild 
left ventricular hypertrophy with low-normal to slightly 
reduced systolic function, and an EF (ejection fraction) of 
50 percent.  

VA progress notes show essentially ongoing anticoagulation 
therapy, with a number of reports indicating complaints of 
chest pain.  This evidence shows that the examiners 
characterized the Veteran's condition as "stable" (January 
2006), noted that he was "doing well" (November 2006), and 
that he had a "chronic stable condition" (September 2009) 
(date is not entirely clear).  Two VA echocardiogram reports, 
dated in July 2008, and August 2009, note that the Veteran 
had an ejection fraction of 55 percent.  These 
echocardiograms note that the Veteran's valve replacements 
were well-seated, and that they were functioning within the 
expected range.  Reports dated in September 2009 note that 
the Veteran's recent echocardiogram showed no change compared 
to the previous one, and that his anticoagulation regime was 
in good control.  The report further notes complaints of 
palpitations which were "not often for now," and which were 
not "strong symptoms."  It was stated that these symptoms 
would be observed, and that, "We would consider Holter 
monitorin[g] if the symptoms starts [sic] to happen 
frequently."  

As of October 18, 2005, the Board finds that an initial 
evaluation in excess of 60 percent is not warranted under DC 
7016.  The evidence does not show that the Veteran has 
chronic congestive heart failure, a workload of 3 METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 
7016.  Accordingly, the criteria for an evaluation in excess 
of 60 percent for service-connected bacterial streptococcus 
viridans endocarditis, status post mitral valve and aortic 
valve replacement, under DC 7016 are not shown to have been 
met, and the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determination in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of his 
heart disorder such that an increased initial evaluation is 
warranted.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected heart disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2004.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board notes that this is a claim for an initial increased 
rating.  Thus, although a VCAA notice was issued for this 
claim, where, as here, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded examinations.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to October 18, 2005, a rating in excess of 30 percent 
for service-connected bacterial streptococcus viridans 
endocarditis, status post mitral valve and aortic valve 
replacement, is denied.

As of October 18, 2005, a rating in excess of 60 percent for 
service-connected bacterial streptococcus viridans 
endocarditis, status post mitral valve and aortic valve 
replacement, is denied


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


